Case: 2:18-cv-00901-MHW-EPD Doc #: 63 Filed: 06/22/20 Page: 1 of 3 PAGEID #: 227




                        THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


DAVID ROGERS, et al.,

       Plaintiffs,

                                                      Civil Action 2:18-cv-901
                                                      Judge Michael H. Watson
       v.                                             Chief Magistrate Judge Elizabeth P. Deavers


COLLATERAL INVESTIGATIONS
AND RECOVERY GROUP, INC., et al.,

       Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the Court for consideration of the failure of Defendant Collateral

Investigations and Recovery Group, Inc., (“Collateral”) to file a response to the Court’s Order

from June 2, 2020, directing it to Show Cause as to why the Clerk should not enter default

against it. (ECF No. 62.)

       This action was originally filed on August 17, 2018. (ECF No. 1.) The docket reflects

that summons was returned executed on Collateral on September 24, 2018. (ECF No. 9.) The

Court issued a Preliminary Pretrial Order on November 20, 2018, setting the schedule in the

case. (ECF No. 14.) In December 2019, Attorneys Clayborne B. Johnson and Jonathan P.

Misny, counsel for Collateral, filed Motions to Withdraw as Attorneys (ECF No. 31, 33), which

were granted on January 9, 2020. (ECF No. 37.) The Court reminded Collateral that it could

only proceed through licensed counsel in this Court and scheduled a telephonic status conference

for January 28, 2020. (Id.) At the conference on January 28, 2020, a representative of Collateral
Case: 2:18-cv-00901-MHW-EPD Doc #: 63 Filed: 06/22/20 Page: 2 of 3 PAGEID #: 228




advised that it had just retained counsel and that counsel would move for pro hac vice admission

in this Court within two weeks. (ECF No. 41.) The Court held an additional conference on this

issue on February 11, 2020, and Collateral’s newly-retained counsel was directed to seek

admission no later than February 20, 2020. (ECF Nos. 42, 43.)

       On February 21, 2020, Plaintiff and Collateral filed an Amended Rule 26(f) Report,

which indicated that Collateral was represented by Attorney Josiah Collier. (ECF No. 44.) On

March 26, 2020, Attorney Hillard Abroms filed a Notice of Appearance on behalf of Collateral.

(ECF No. 48.) That same day, Attorney Josiah Collier filed a Motion for Admission of Attorney

Pro Hac Vice (ECF No. 49), and Attorney Hillard Abroms filed a Motion to Withdraw as

Counsel (ECF No. 50). The Clerk’s Office issued a Notice of Deficiency regarding Attorney

Collier’s Motion for Admission. (ECF No. 51.) On March 31, 2020, the Court denied both

Attorney Collier’s Motion for Admission and Attorney Abroms’ Motion to Withdraw as

Counsel, noting the deficiencies in Attorney Collier’s Motion for Admission and finding that

Attorney Abroms’ Motion to Withdraw was premature since Collateral must be represented by a

permanent member of the bar of this Court. (ECF No. 52.) The Court scheduled a status

conference for May 18, 2020. (ECF No. 59.) Neither counsel for Collateral nor a representative

of Collateral attended the conference. (ECF No. 60.) Accordingly, the Court directed Collateral

to show cause within fourteen (14) days of the date of that Order why the Court should not enter

default judgment against them for failure to appear and defend. (ECF No. 62.) Collateral was

specifically advised that default judgment could be entered against it if it failed to respond to the

Show Cause Order. (Id., citing Fed. R. Civ. P. 16(f)(1)(A).)

       To date, Collateral has not filed anything in response to the Order to Show Cause. Under

the present circumstances, it is therefore RECOMMENDED that the Court direct the Clerk to



                                                  2
Case: 2:18-cv-00901-MHW-EPD Doc #: 63 Filed: 06/22/20 Page: 3 of 3 PAGEID #: 229




enter default against Defendant Collateral, and once default is entered, that Plaintiff be permitted

to move for default judgment against it.

                                PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat=l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

Date: June 22, 2020                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE



                                                   3
